Citation Nr: 1646120	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  09-23 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether the appellant's discharge from the Army National Guard following a period of active duty for training from April 1970 to July 1970 constitutes a bar to VA disability compensation benefits accrued during that period.  

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for a heart disorder.

4.  Entitlement to service connection for a neck disorder.

5.  Whether new and material evidence has been received to reopen a claim for service connection for a back disorder.

6.  Entitlement to special monthly compensation based on the need for aid and attendance.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by: Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant had no active duty service but had a verified period of active duty for training (ACDUTRA) from November 1966 to April 1967, and a separate period of ACDUTRA from April 1970 to July 1970, both with the Army National Guard. 

In February 2012, the appellant presented testimony at a Board hearing chaired via videoconference by the undersigned Veterans Law Judge and accepted such hearing in lieu of an in-person hearing before a Member of the Board.  See 38 C.F.R. § 20.700(e) (2016).  A transcript of the hearing is associated with the claims file.

In April 2012, the Board remanded this appeal for additional evidentiary development and adjudicative action.  The appeal has since been returned to the Board for further appellate action.  

Also in April 2012, the Board denied a claim of entitlement to service connection for a respiratory disorder.  The Board's decision with respect to that matter is final.  See 38 C.F.R. § 20.1100 (2016). 


FINDINGS OF FACT

1.  For the period of ACDUTRA from April 20, to July 29, 1970, the appellant was discharged as a conscientious objector who refused to perform military duty or wear the uniform; he was not insane at that time.  

2.  The appellant did not, during a qualifying period of ACDUTRA, become disabled by diabetes mellitus or a heart disorder as a result of disease or injury incurred or aggravated in line of duty.  

3.  Competent evidence of a neck disorder has not been shown.

4.  An unappealed March 2005 rating decision denied an application to reopen the claim of entitlement to service connection for a back disorder on the basis that the back disorder was not related to a period of ACDUTRA as a result of disease or injury incurred or aggravated in line of duty, or that he become disabled by a back disorder during a period of INACDUTRA as a result of injury incurred or aggravated in line of duty.  

5.  The evidence received since the March 2005 decision does not support the application to reopen service connection for a back disorder.  

6.  The service-connected disabilities include bilateral hearing loss and tinnitus, which combine to provide a 40 percent rating; these disabilities have not caused the need for aid and attendance and have not caused him to be housebound.  

7.  The appellant's service-connected disabilities, which include bilateral hearing loss and tinnitus, have not rendered him unable to secure or follow a substantially gainful occupation.  


CONCLUSIONS OF LAW

1.  The character of the appellant's discharge for the period of ACDUTRA from April 20, 1970, to July 29, 1970, constitutes a bar to VA compensation benefits for that period.  38 U.S.C.A. § 5303 (West 2014); 38 C.F.R. §§ 3.12, 3.354 (2016).

2.  Diabetes mellitus was not incurred in or aggravated by service, and is not proximately due to, a result of, or aggravated by, a service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).

3.  A heart disorder was not incurred in or aggravated by service, and is not proximately due to, a result of, or aggravated by, a service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).

4.  A neck disorder was not incurred in or aggravated by service; a neck disorder has not been shown.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

5.  New and material evidence to reopen a service connection claim for a back disorder has not been received.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2016).

6.  The criteria for special monthly compensation based on the need for aid and attendance or housebound status have not been met for any period.  38 U.S.C.A. §§ 1114, 1134, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350, 3.352 (2016).

7.  The criteria for TDIU have not been met for any period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Character of Discharge as a Bar to Benefits

As noted above, the appellant had no active duty service as that term is contemplated under 38 U.S.C.A. § 101(24).  He was ordered to a period of ACDUTRA from November 14, 1966, to April 8, 1967, and again from April 20, 1970, to July 29, 1970.  It is also presumed that he attended regular weekend drills which are generally classified as inactive duty training (INACDUTRA).  

As will be discussed in more detail below, the rules applicable to ACDUTRA and INACDUTRA are different from those applicable to active duty service.  In short, the burden of demonstrating entitlement to service connection is more difficult regarding ACDUTRA and INACDUTRA service than it is for active duty service.  

In its April 2012 Remand, the Board determined that the current appeal includes as a prerequisite matter the issue of whether the appellant's service from April 20, 1970, to July 29, 1970, was qualifying service for VA purposes.  In order to ensure due process, the Board instructed the RO to make a determination in the first instance regarding that question (citing Bernard v. Brown, 4 Vet. App. 384 (1993)).  In a March 2016 administrative decision, the RO found that the period in question was not qualifying service for VA purposes.  

There are two categories of conditions which prevent entitlement to VA benefits: (1) statutory bars found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c), and (2) regulatory bars listed in 38 C.F.R. § 3.12(d).  Pertinent to this appeal are the statutory bars, which provide that benefits are not payable where the former service member was discharged or released under one of the following conditions: (1) as a conscientious objector who refused to perform military duty, wear the uniform, or comply with lawful order of competent military authorities; (2) by reason of the sentence of a general court-martial; (3) resignation by an officer for the good of the service; (4) as a deserter; (5) as an alien during a period of hostilities, where it is affirmatively shown that the former service member requested his or her release; and (6) by reason of a discharge under other than honorable conditions issued as a result of an absence without official leave (AWOL) for a continuous period of at least 180 days.  38 C.F.R. § 3.12(c).

The VA Office of General Counsel has interpreted 38 C.F.R. § 3.12(c) to mean that a claimant who is discharged under honorable conditions as a conscientious objector is not thereby barred from eligibility for veteran's benefits unless, in addition to being a conscientious objector, the claimant also refused to perform military duty or refused to wear the uniform or otherwise to comply with lawful orders of competent military authorities.  VAOPGCPREC 11-93.  VA General Counsel opinions are binding on the Board.  See 38 U.S.C.A. § 7104(c) (West 2014); 38 C.F.R. § 14.507 (2016).

Here, while the appellant's Form DD-214 indicates that he was given an honorable discharge from the second period of ACDUTRA, that form states that he was discharged as a conscientious objector under reason and authority of AR 635-20.  The service personnel records reveal that he was afforded a hearing in June 1970 in connection with discharge proceedings.  The hearing summary reveals that, when called to ACUTRA in April 1970, he objected based on religious reasons.  While he reported for duty, the hearing summary reveals that this was solely for the purpose of processing his application for discharge and "He has not worn a uniform since reporting for duty nor has he participated in any training or duties."

The appellant has, in the course of this appeal, denied that he refused to wear the uniform or participate in his assigned duties.  The Board is obligated under 38 U.S.C.A. § 7104(d) to analyze the credibility and probative value of all evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide reasons for its rejection of any material evidence favorable to the claimant.  See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).

Here, information in the service personnel records is more reliable and persuasive than the statements made by the appellant in support of his current claim.  This is not a question of competence but of credibility.  Simply put, the contemporaneous nature of the official findings documented in the service records renders that information more reliable than his recollections made decades later.  See Seng v. Holder, 584 F.3d 13, 19 (1st Cir. 2009) (noting that, notwithstanding the declarant's intent to speak the truth, statement may lack credibility because of faulty memory).  

Moreover, the appellant has a personal interest in the outcome of the current claim which is not the case with respect to the official records.  See Pond v. West, 12 Vet. App. 341, 345 (1999); and see Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony).  Accordingly, the preponderance of the evidence demonstrates that the appellant refused to perform military duty or wear the uniform when he reported for his second period of ACDUTRA. 

The Board acknowledges that the statutory and regulatory bars to the payment of benefits do not apply when it is found that the person was insane at the time of committing the offense causing such discharge or release or unless otherwise specifically provided.  38 U.S.C. § 5303(b); 38 C.F.R. § 3.12(b).  

VA regulations provide that an insane person is one (1) who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or (2) who interferes with the peace of society; or (3) who has so departed from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a).  

In the process of consulting various well-accepted legal authority, VA General Counsel has noted that the term insanity was synonymous with psychosis.  VAOPGCPREC 20-97, 62 Fed. Reg. 37955.  The burden is on the appellant to submit competent medical evidence that he was insane at the time of his offenses.  Stringham v. Brown, 8 Vet. App. 445, 449 (1995).

A May 1970 mental hygiene consultation reveals a finding that no psychiatric diagnosis could be established.  The appellant was found to be mentally responsible.  He was able with respect to a particular act to distinguish right from wrong according to the standards of his current society and to adhere to the right.  He had the mental capacity to understand the nature of the proceedings and to cooperate in his own defense.  There were no mental or physical defects warranting admission to or final disposition through medical channels.  The report concludes: "The individual is not mentally ill and is cleared psychiatrically for action deemed appropriate by command."

Although the appellant is currently-diagnosed with schizophrenia, he was not insane at the time of the actions leading to his discharge in July 1970.  The medical review at the time is entirely against such a determination and he has not otherwise met his burden to establish insanity at that time.  As such, his discharge as a conscientious objector who refused to perform military duty or wear the uniform constitutes a bar to payment of VA benefits for the period of ACDUTRA from April 20, 1970, to July 29, 1970.  

Of note, the separate period of ACDUTRA from November 1966 to April 1967 is not impacted by the determination.  Disability compensation benefits may be, and already have been, awarded for disability incurred during that period.  Accordingly, the Board will proceed to address the remaining service connection claims.  

Service Connection for Diabetes, Heart, Neck

VA law provides that, for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during a period of war, or other than a period of war, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation, except if the disability is a result of the claimant's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 1110, 1131.  

As noted above, the appellant had no active duty service but had only periods of ACDUTRA and INACDUTRA.  The term "active military, naval, or air service" includes (1) active duty; (2) any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty; and (3) any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty; or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24).

The Board emphasizes the more restrictive terminology used for periods of ACDUTRA and INACDUTRA as compared to active duty service.  Whereas the terminology applicable to active duty service simply requires that an injury or disease in service be etiologically related to a post-service disability, and permits the remote incurrence of disability after service, the terminology pertaining to periods of ACDUTRA and INACDUTRA requires that the claimant became disabled "during" the period of ACDUTRA or INACDUTRA in which the injury or disease occurred, and specifically requires that the disease and/or injury have been incurred in the line of duty.  38 U.S.C.A § 101(24). 

Certain presumptions are generally available to claimants to assist in substantiating various elements of a claim for service connection.  The presumption of soundness (38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b)) applies to "every veteran" however, it applies only when there is an examination at entry into the period of ACDUTRA in question, and where that examination revealed no defects, infirmities, or disorders.  Smith v. Shinseki, 24 Vet. App. 40, 45-46 (2010).  

Here, "veteran" status attaches to the first period of ACDUTRA as service connection has been granted for hearing loss and tinnitus for that period.  Moreover, the appellant was examined at entry into that period of service and was found to be clinically normal with respect to his neck, spine, heart, and endocrine system.  Accordingly, the presumption of soundness attaches to that period.  

However, the presumption of aggravation (38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a)) and the presumption of service connection for certain chronic diseases (38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309), including diabetes mellitus, cardiovascular-renal disease, and arthritis, can never apply to periods of ACDUTRA and INACDUTRA even where "veteran" status attaches.  Smith, 24 Vet. App. at 47.  

Service treatment records reveal no complaint of, or treatment for, diabetes mellitus, heart problems, or neck problems.  When the appellant was examined at the end of his first period of ACDUTRA in March 1967, his heart, neck, spine, and endocrine system were found to be clinically normal.  Pertinent to the special requirements for periods of ACDUTRA, no line of duty investigations were conducted during this period.  

As noted above, the requirements for periods of ACDUTRA specify that the claimant must have become disabled from injury or disease during the ACDUTRA period.  Here, the normal examination results at separation are highly probative evidence that, even to the extent of an unreported injury or disease, the appellant did not become disabled by diabetes mellitus, heart disease, or neck disorder, due to such injury or disease during that period of ACDUTRA.

The finding that the appellant did not become disabled by the claimed conditions during ACDUTRA is consistent with the post-service treatment records and his reports.  After service, there is no record of treatment for any of the claimed disorders for decades.  He testified that he was first diagnosed with diabetes mellitus in 2000 and with heart disease from 1996 to 2000.  He also testified that his neck problems did not start until he began being treated by VA.

The earliest VA treatment records are from 1996 and show complaints limited to the low back and hearing impairment.  More recent treatment records document current diagnoses of diabetes mellitus, Type II, coronary artery disease, and unspecified arthritis.  However, there does not appear to be any confirmed neck disorder, to include arthritis, at any time after service.  

While the presence of a disability at any time during the claim process can justify service connection, even where the most recent diagnosis is negative, McClain v. Nicholson, 21 Vet. App. 319 (2007), Congress has specifically limited entitlement to service-connection to cases where such in-service disease or injury has resulted in disability.  See 38 U.S.C.A. § 1110.  Hence, where the evidence does not support a finding of current neck disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The appellant has not asserted that diabetes and/or heart disease are caused or aggravated by any service-connected disability.  Service connection is in effect only for hearing loss and tinnitus.  Further, there is no medical opinion that purports to establish that he became disabled with diabetes mellitus or heart disease due to an injury or disease incurred in the line of duty during ACDUTRA.  

To the extent the appellant's statements and testimony may be interpreted to support the onset of any claimed disability during ACDUTRA, the Board must address that evidence.  While he has reported that he served in the medical corps and performed certain medical procedures such as administering medications, he has not asserted any expertise or knowledge with respect to the diagnosis, treatment, or causative factors of diabetes mellitus, heart disease.  His assertions in this case are accordingly deemed to be lay statements notwithstanding his acknowledged medically-related experience.  

Generally, lay evidence is competent with regard to identification of a disease with unique and readily identifiable features which are capable of lay observation.  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Lay persons may also provide competent evidence regarding a contemporaneous medical diagnosis or a description of symptoms in service which supports a later diagnosis by a medical professional.  However, a lay person is not competent to provide evidence as to more complex medical questions, i.e., those which are not capable of lay observation.  Lay statements are not competent evidence regarding diagnosis or etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau, at 1377, n. 4 ('sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer'); 38 C.F.R. § 3.159(a)(2). 

Establishing the onset of disability due to disease processes such as diabetes mellitus and heart disease is not the equivalent of relating a broken bone to a concurrent injury to the same body part.  Such an opinion requires specialized medical knowledge and is not a matter capable of lay observation.  Accordingly, the appellant's lay statements are not competent evidence of the onset of disability due to diabetes mellitus or a heart disorder during ACDUTRA.  As there is no competent evidence in favor of the asserted onset of disability during ACDUTRA, the preponderance of the evidence is against this essential element of the claims.  

Next, although the appellant served during the Vietnam War, he had no service in Vietnam and is not presumed to have been exposed to herbicide agents, nor has he asserted such exposure.  Therefore, any assertion of a claim based on Agent Orange exposure must be denied.

The appellant has asserted that his heart disorder is a result of smoking cigarettes during service.  However, service connection is expressly precluded for any disability related to chronic tobacco use (smoking) for claims received by VA after June 9, 1998, which is the case here.  See 38 U.S.C.A. § 1103; 38 C.F.R. § 3.300; Internal Revenue Service Restructuring and Reform Act of 1998, Pub. L. No. 105-206, 112 Stat. 685, 865-66 (1998). 

While the appellant also likely served periods of weekend drills or INACDUTRA, the claimed diabetes mellitus and heart disorder cannot be based on a period of INACDUTRA, as these are diseases, not injuries.  See 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  While the definition of "injury" includes acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident, there is no assertion or other evidence to substantiate the occurrence of any of these "injuries" before or after service.  There is no line of duty investigation regarding any period of INACDUTRA.  

In sum, there is no specifically diagnosed neck disorder, and that the appellant did not, during a qualifying period of ACDUTRA, become disabled by diabetes mellitus or heart disease as a result of disease or injury incurred or aggravated in line of duty.  Accordingly, the Board concludes that service connection for the claimed diabetes mellitus, heart disease, and/or neck disorder, is not warranted.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Application to Reopen Based on New and Material Evidence

Unappealed rating decisions by the RO are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. § 3.156.  When a veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  Smith v. West, 12 Vet. App. 312 (1999).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

If VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of a veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Barnett v. Brown, 83 F.3d at 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

When making determinations as to whether new and material evidence has been presented, the credibility of the evidence is presumed, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); Duran v. Brown, 7 Vet. App. 216 (1995).

Historically, the RO initially denied a claim seeking service connection for a back disorder in a February 1997 rating decision.  Although the appellant filed a notice of disagreement with that decision, he did not perfect the appeal following issuance of a statement of the case in April 1997.  He applied to reopen the claim in December 2004.  That application was denied in a March 2005 rating decision.  

Although notified of the RO's decision and of his right to appeal, he did not initiate an appeal of that decision and it became final.  The March 2005 rating decision is the last disallowance on any basis.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996), overruled on another basis by Hodge v. West 155 F.3d. 1356 (Fed. Cir. 1998) (the Board must review all evidence submitted by or on behalf of a claimant since the last disallowance on any basis to determine whether a claim must be reopened).  

At the time of the March 2005 rating decision, the evidence established a current disability.  Specifically, a May 1996 VA Medical Certificate and MRI report noted mild facet hypertrophy in the lower lumbar spine and a February 1996 VA Medical Certificate noted spinal stenosis at L4-5.  However, the evidence did not substantiate that the appellant, during the confirmed period of ACDUTRA, become disabled by a back disorder as a result of disease or injury incurred or aggravated in line of duty, or during a period of INACDUTRA, become disabled by a back disorder as a result of injury incurred or aggravated in line of duty.  Service treatment records revealed no line of duty investigation, and the examination for service separation in March 1967 revealed a normal spine and his self-reported statement that he had no history of, or current, recurrent back pain. 

The appellant requested to have the previously denied claim reopened in February 2008.  Evidence received since the March 2005 decision includes VA treatment records and additional lay statements from the appellant.  The VA treatment records contain evidence of ongoing treatment for back complaints since the March 2005 decision; however, they are not new and material for purposes of reopening the claim as they do not address the question of whether the appellant, during the qualifying period of ACDUTRA, become disabled by a back disorder as a result of disease or injury incurred or aggravated in line of duty, or during a period of INACDUTRA, become disabled by a back disorder as a result of injury incurred or aggravated in line of duty.  

The appellant's lay statements and sworn hearing testimony have also been considered.  He testified that he injured his back during weekend drill in 1969.  He testified that he was carrying a gurney and pulled his sciatic nerve.  He was a medic at that time, so he treated himself with Darvon.  He testified that he began being treated by VA in 1969; however, he later corrected that to 1996.  

Presuming the credibility of this testimony for purposes of the reopening determination, the Board notes that this account is not fundamentally different than evidence previously of record.  Notably, in an August 2004 statement, he asserted that he injured his back carrying gurneys over rough terrain and occasionally carrying injured soldiers on his back.  In that statement he also described having treated himself with pain pills and asking his personal doctor to treat him "off the record." 

While the Board acknowledges that the appellant served as a medical corpsman and may have at least some limited competence regarding medical matters, the threshold question is whether his assertions made in the course of the current application provide a different evidentiary basis than existed at the time of the March 2005 decision.  His statements made in support of the current application are cumulative and redundant of assertions previously made, and that they do not raise a reasonable possibility of substantiating the claim.  

For the reasons and bases set out above, the evidence received since the most recent final denial of the claim in March 2005 is not new and material, and reopening the claim for service connection for a back disorder is not warranted.  

Special Monthly Compensation

Special monthly compensation is payable at a specified rate if a VA claimant, as the result of service-connected disability, has suffered the anatomical loss or loss of use of both feet, or of one hand and one foot; or is blind in both eyes, with visual acuity of 5/200 or less; or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  

The criteria for determining that a VA claimant is so helpless as to be in need of "regular aid and attendance" are contained in 38 C.F.R. § 3.352(a).  Those criteria include: (1) Inability of the claimant to dress or undress him or herself or to keep him or herself ordinarily clean and presentable; (2) Frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without assistance; (3) Inability of the claimant to feed him or herself through loss of coordination of upper extremities or through extreme weakness; (4) Inability to attend to the wants of nature; or (5) Incapacity, either physical or mental, that requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment. 38 C.F.R. § 3.352(a)

Being "bedridden" will also be a proper basis for finding that a VA claimant is in need of regular aid and attendance.  The term "bedridden" means a condition which, through its essential character, actually requires that the claimant remain in bed.  However, the fact that someone has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure is not sufficient.

In this case, the appellant has testified that he is in need of aid and attendance; however; however, much of this need is related to nonservice-connected disorders for which he has been seeking service connection in this appeal.  His hearing loss and tinnitus are not themselves conditions enumerated under the criteria for establishing the need for aid and attendance and there is nothing beyond mere assertion that these two conditions have rendered him housebound or bedridden.  Accordingly, at no time pertinent to this appeal have the criteria for special monthly compensation been met.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.

TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 4.15.

The term substantially gainful occupation is not specifically defined for purposes of the regulations governing TDIU.  However, marginal employment is not considered substantially gainful employment.  Marginal employment includes situations in which an individual's annual income does not exceed the poverty threshold for one person.  Employment may be marginal even when the individual's earned income exceeds the poverty threshold if such individual is employed in a protected environment such as a family business or sheltered workshop.  38 C.F.R. § 4.16(a).

In evaluating a claimant's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).

In this case, the appellant's service-connected bilateral hearing loss is rated at 30 percent and his tinnitus is rated at 10 percent.  The combined rating is 40 percent.  While his hearing-related disabilities can be combined to meet the criterion of a single disability rated at 40 percent or more, the combined rating does not meet the criterion of 70 percent or more.  Therefore, the schedular criteria for TDIU are not met at any time pertinent to the appeal.  

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321.

For a claimant to prevail on a claim for a total compensation rating based on individual unemployability on an extraschedular basis, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the claimant is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In this case, while the appellant is not employed and is in receipt of disability benefits from the Social Security Administration, the evidence does not substantiate that his unemployability is based to any substantial degree on his service-connected disabilities.  The appellant has testified that the award of Social Security disability was based on a nonservice-connected psychiatric disorder.  Accordingly, at no time pertinent to this appeal have the criteria for TDIU been met.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  

Duties to Notify and to Assist

Finally, VA's duty to notify was satisfied by a letter in March 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, and private treatment reports identified by the appellant.  The RO attempted to obtain records from the Social Security Administration; however, that agency replied that such records did not exist and that further efforts to obtain them would be futile.  The appellant has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of these claims that has not been obtained.  

The appellant has not been afforded a VA medical examination with respect to his service connection claims; however, a VA examination is not necessary in order to decide these claims.  The VA Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McClendon v. Nicholson, 20 Vet App. 79, 81 (2006).

With respect to the third factor above, the Veterans Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the appellant's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  Id. 

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  

On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  

Here, there is no neck disorder shown.  Moreover, the only evidence that the appellant's claimed diabetes mellitus and a heart disorder are related to service are his own conclusory generalized lay statements, which are unsupported by even speculative medical evidence.  Accordingly, referral for a medical examination is not warranted.  As the claim of entitlement to service connection for a back disorder is not being reopened, there is no basis for a medical opinion.  Further, he was also provided with a hearing that was compliant with the requirements of Bryant v. Shinseki, 23 Vet. App. 488 (2010).

As noted, with respect to the TDIU and special monthly compensation claims, the appellant does not meet the basic eligibility requirements for either benefit.  He does not meet the schedular criteria for TDIU and he does not have service-connected disabilities specified in the special monthly compensation regulations.  The Board has addressed extraschedular referral for TDIU above. 

This appeal involves a remand by the Board for additional evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  In this case, the RO substantially complied with the Board's remand instructions by adjudicating whether the appellant's discharge from service as a conscientious objector constituted a bar to VA benefits.  










	(CONTINUED ON NEXT PAGE)


ORDER

The appellant's discharge from the Army National Guard following a period of ACDUTRA from April 1970 to July 1970 is a bar to VA disability compensation benefits during that period.  

Service connection for diabetes mellitus is denied.

Service connection for a heart disorder is denied.

Service connection for a neck disorder is denied.

As new and material evidence has not been received, the application to reopen service connection for a back disorder is denied.  

Special monthly compensation based on the need for aid and attendance is denied.

A TDIU is denied.



____________________________________________
L. HOWELL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


